J. P. Celebrezze, J.
Central to the resolution of this cause is the interpretation of R.C. 3701.351. This statute provides in pertinent part:
“(B) The governing body of any hospital, in considering and acting upon applications for staff membership or professional privileges within the scope of the applicants’ respective licensures, shall not discriminate against a qualified person solely on the basis of whether such person is certified to practice medicine or osteopathic medicine, or podiatry, or dentistry.”
Appellant maintains that the statute prohibits hospital boards, in the granting of professional privileges, from discriminating against any “qualified person” solely on the basis of the applicant’s class of certification. Appellees maintain that the statute merely prohibits denial of privileges to qualified members of the four enumerated groups, and does not prohibit class-wide denial of hospital privileges to other groups of health care practitioners, such as chiropractors.
The goal of statutory construction is to ascertain and effectuate the intention of the General Assembly. It is a basic doctrine of construction that the express enumeration of specific classes of persons in a statute implies that the legislature intended to exclude all others. State, ex reí. Boda, v. Brown (1952), 157 Ohio St. 368, 372. The Ohio Revised Code provides for the licensing of more than one dozen groups of health care practitioners. The fact that the legislature specifically enumerated only four of these groups in R.C. 3701.351 implies that it intended to exclude the others.
The legislature has limited the application of other enactments in the medical field to the specific licensures enumerated therein. In Whitt v. Columbus Cooperative (1980), 64 Ohio St. 2d 355 [18 O.O.3d 512], this court held that the special statute of limitations for malpractice was inapplicable to a field of practice not specifically enumerated therein. In a recent enactment, R.C. 3727.06, which provides for rights relating to the admission of patients to hospitals, the legislature specifically enumerated the same four groups specified in R.C. 3701.351.
In view of these considerations, we conclude that R.C. 3701.351, which prohibits hospitals from discriminating in the granting of staff membership or hospital privileges, is by its terms applicable only to medical physicians, osteopathic physicians, podiatrists, and dentists.
Appellant sets forth two alternative propositions of law. First, he maintains that if R.C. 3701.351 only protects the four enumerated groups, it is violative of constitutional guarantees of equal protection. As the statute does not affect a fundamental interest or suspect class, it must be upheld if there exists any conceivable set of facts under which the classification rationally furthers a legitimate governmental objective. Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115, 119 [11 O.O.3d 290]. We note that the statute is intended to remedially prevent discrimination against the four enumerated groups. Dooley v. Barberton Citizens Hospital (1984), 11 Ohio St. 3d 216. The legislature could have reasonably concluded that certain groups were most in need of legislative redress to ensure that they would have ade*266quate access to the types of facilities and services essential to the performance of the particular medical services within the scope of their respective licensures. Ensuring the efficient use of health care facilities is a legitimate utilization of the police power. Since R.C. 3701.351 could reasonably further a legitimate governmental objective, it must be upheld.
Second, appellant contends that the hospitals’ bylaws which preclude chiropractors, as a class, from obtaining hospital privileges are arbitrary and capricious, in violation of a fiduciary duty of hospitals to the public.
Appellees answer that the distinctions made by the bylaws are reasonable and proper because of the differences in philosophy and training between chiropractors and the four enumerated groups. The four groups utilize medicine and surgery to treat human illness and disease, whereas doctors of chiropractic rely primarily on vertebral adjustment and manipulation of the joints and adjacent tissues of the body.1 Appellees maintain that this difference would make it impossible for the hospitals to adequately perform peer review of chiropractors. Appellees contend that, in any event, the actions of the trustees of a private, non-profit hospital are not subject to judicial review.
A review of the record discloses that the evidence was limited to the reasonableness and effect of the bylaws as applied to appellant. The record amply supports the conclusion that appellant failed to demonstrate that access to the hospitals’ services was essential to the performance of services within his personal scope of authority, or whether any such necessity would be sufficient to justify the additional burden on the hospital. The trial court specifically found that appellant possessed X-ray equipment sufficient for his practice. The record does not show that appellant’s practice has in any way suffered from the denial of access to hospital privileges. So concluding, we find it unnecessary to address the availability or proper scope of judicial review of hospital bylaws.2
*267For the foregoing reasons, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Locher and Holmes, JJ., concur.
Sweeney and C. Brown, JJ., dissent.

 R.C. 4734.09 defines the scope of the license to practice chiropractic as follows:
“* * * [U]tilization of the relationship between the musculoskeletal structures of the body, the spinal column, and the nervous system, in the restoration and maintenance of health, in connection with which patient care is conducted with due regard for first aid, hygienic, nutritional, and rehabilitative procedures and the specific vertebral adjustment and manipulation of the articulations and adjacent tissues of the body. The chiropractor is authorized to examine, diagnose, and assume responsibility for the care of patients.
“The practice of chiropractic does not permit the chiropractor to treat infectious, contagious, or venereal disease, to perform surgery or acupuncture, or to prescribe or administer drugs for treatment, and roentgen rays shall be used only for diagnostic purposes. The practice of chiropractic does not include the performance of abortions. * * *”
Ohio Adm. Code 4734-l-15(A) further restricts the authority of an individual chiropractor to the performance of services within "the scope of his education, training, and experience.”


 See, Kahn v. Suburban Community Hospital (1976), 45 Ohio St. 2d 39 [74 O.O.2d 56]; Davidson v. Youngstoum Hosp. Assn. (1969), 19 Ohio App. 2d 246 [48 O.O.2d 371]; cf. Dooley v. Barberton Citizens Hospital (1984), 11 Ohio St. 3d 216.